Citation Nr: 1434046	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-25 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include Osgood-Schlatter's disease.  

2.  Entitlement to a compensable disability evaluation for allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1992 to October 1997.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, declining to reopen the Veteran's claim of entitlement to service connection for a right knee disability and continuing the noncompensable disability evaluation for the Veteran's service-connected allergic rhinitis.  

In May 2011, the claim of entitlement to service connection for a right knee disability was reopened by the Board.  In May 2011 and February 2013, the issues on appeal were remanded for further development.  Unfortunately, further development is necessary for the claim of service connection for a right knee disability.  The issue of entitlement to a compensable disability evaluation for allergic rhinitis is ready for appellate review.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) Scholz at the RO in Nashville, Tennessee in March 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Veteran also provided testimony before the undersigned VLJ Singleton at the RO in Nashville, Tennessee in March 2012.  The Veteran was notified in August 2012 that the Board was unable to produce a written transcript of this hearing, however.  He was told to respond to this notice within 30 days if he desired another hearing.  Otherwise, the Board would assume that the Veteran did not desire another hearing and it would proceed with his claims.  To date, the Board has received no notification from the Veteran requesting a new hearing, and as such, it is assumed that he does not desire a new hearing.  

As in this case, when a veteran has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  During his March 2012 hearing, the Veteran signed a statement indicating that he waived his right to appear at an additional hearing before a third Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issues on appeal.

The issue of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's allergic rhinitis does not result in greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, nor does it manifest polyps.

2.  The competent and probative medical evidence of record does not show that the Veteran's service-connected allergic rhinitis is so exceptional or unusual that referral for extra-schedular consideration by designated authority is required.


CONCLUSION OF LAW

1.  The criteria for a compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in October 2007 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  This letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining private and VA medical records, and providing the Veteran with VA examinations in October 2007, December 2008, November 2011, and April 2013.  As the Veteran has not indicated that he has received additional treatment for the issue on appeal, the Board thus concludes that there are no additional treatment records outstanding with respect to his increased rating claim for allergic rhinitis.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

As already indicated, in March 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned, VLJ Scholz.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue on appeal and solicited information regarding the Veteran's current symptomatology for allergic rhinitis.  The Veteran was advised of what other types of evidence would help to substantiate his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any additional evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

II. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran is currently assigned a noncompensable disability rating for his allergic rhinitis in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4.97, Diagnostic Code (DC) 6522 (2013).   

Under this code, a 10 percent rating is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side; and a 30 percent rating is warranted for allergic rhinitis with polyps.  Id. 

In every instance where the schedule does not provide for a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirement for a compensable evaluation is not met.  38 C.F.R. § 4.31.

VA treatment records show that the Veteran was taking allergy medication for rhinitis.  An October 2006 VA treatment record showed that the Veteran's nares were patent and his septum midline.

An October 2007 VA respiratory examination report showed that the Veteran complained of pressure sensation on palpation of the maxillary sinuses, but no tenderness.  He reported that his allergy symptoms were aggravated by exposure to dust, pollen, grass, trees, perfume, as well as by activities such as running.  Upon examination, the septum was in the midline.  There was narrowing of the nostril secondary to swelling/polyps.  X-rays showed normal aeration of paranasal sinuses with no evidence of sinusitis.  The diagnosis was allergic rhinitis, but the examiner wrote refer to ENT examination.

The Veteran was scheduled for a VA ENT examination in October 2007; he did not report due to a job conflict.  The examination was supposed to be rescheduled, but a review of the claim file indicates that this was never done.   

A December 2008 VA examination report shows that the Veteran was taking Loratadine and Flunisolide nasal solutions, as well as eye drops.  He complained of daily symptoms, to include runny itchy nose and eyes, and rare purulent discharge.  He also sneezed frequently.  Additionally, the Veteran reported occasional sinus pressure and headaches.  Upon examination, there was boggy nasal mucosa and hypertrophy of the turbinates resulting in approximately 25 percent obstruction on either side.  No polyps were noted, and the septum was midline.  There was mild tenderness upon palpation of the maxillary sinuses.  

The Veteran underwent a September 2009 VA examination in connection with his reactive airways disease claim.  The Veteran told the examiner that he was concerned regarding possible nasal polyps.  He reportedly had been told by one doctor they were there and not there by another doctor.  

Treatment records from the Veteran's private allergist dated April 2008 through July 2009 contain no mention of polyps.

The medical evidence contains somewhat conflicting findings regarding whether the Veteran has had polyps.  It is unclear from the October 2007 VA report whether a polyp was actually seen by the examiner, while the December 2008 VA examiner found no polyps.  In correspondence dated January 2011, the Veteran contends that he has a polyp and that there were no medical records that disputed that fact.  Although he is competent to testify to observable symptomatology, polyps appearing on the inside of the nose are not observable.  For these reasons,  the VA obtained an additional examination to determine whether the Veteran's allergic rhinitis was manifested by polyps.  

In a November 2011 examination report, the examiner indicated that the Veteran denied any significant nasal airway obstruction other than what might be caused by nasal drainage.  The examiner then went on to conclude that there was no significant nasal obstruction due to allergic rhinitis.  Additionally, the examiner stated that if there were nasal obstruction, it would be more likely due to his septal deviation.  However, the examiner did not provide the percentage of the Veteran's nasal passageways were in fact obstructed.  Therefore, another VA examination was obtained.  

The Veteran was afforded another VA examination in April 2013.  The examiner noted a history of allergic rhinitis.  He stated that he regularly/actively took allergic medications orally and nasal/bronchial steroid sprays.  He reported posterior and anterior nasal drainage, and seasonal worsening of symptoms.  He denied any significant nasal airway obstruction other than what might be caused by nasal drainage.  He denied any nasal surgery or history of polyps.  Upon examination, the examiner noted that there was not greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, or polyps due to rhinitis.  The Veteran did have permanent hypertrophy of the nasal turbinates.  A CT scan of the paranasal sinuses was performed.   There was mild nasal septal deviation to the right, with bilateral concha bullosa; mucosal thickening in the maxillary sinuses bilaterally, slightly greater on the left; and mucosal thickening on the right side of the frontal sinus.  The examiner noted that the Veteran's condition did not impact his ability to work.  The examiner again concluded that the Veteran's allergic rhinitis was not manifested by polyps and he did not have greater than 50 percent nasal obstruction on both sides due to his allergic rhinitis.  The latest CT scan showed good aeration of all sinuses and no significant obstruction of any sinus openings.  The examiner noted that permanent hypertrophy of nasal turbinates was limited to middle turbinate concha bullosa, which in combination with mild right septal deviation appeared to be an obstruction greater than 50 percent on one side only (right side).  Lastly, the Veteran did not complain of obstruction to any significance while on medication.  

To warrant a compensable disability rating under DC 6522 the evidence must show allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  Here, there is no showing of polyps or greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  Although the Veteran has reported that he was told by a physician he had polyps, both VA and private treatment records show no history of polyps.  Additionally, at the December 2008 VA examination, the Veteran had boggy nasal mucosa and hypertrophy of the turbinates resulting in approximately 25 percent obstruction on either side, and no polyps were noted.  The November 2011VA examiner indicated that the Veteran denied any significant nasal airway obstruction other than what might be caused by nasal drainage.  The examiner then went on to conclude that there was no significant nasal obstruction due to allergic rhinitis.  The April 2013 VA examiner concluded that there was no greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, or polyps due to rhinitis.  The examiner stated that while the Veteran's permanent hypertrophy of nasal turbinates was limited to middle turbinate concha bullosa, which in combination with mild right septal deviation appeared to be an obstruction greater than 50 percent, it was only on one side (right side).  

The Veteran is competent to describe his symptoms, and he is credible in his belief that the severity of his allergic rhinitis is such that a compensable evaluation is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  His competent and credible lay evidence, however, is outweighed by the competent and credible medical findings of the VA examiners because they have expertise in evaluating the true severity of the Veteran's disability against the backdrop of such disabilities in general.  

The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and a compensable disability rating for allergic rhinitis is not warranted.

III. Extra-schedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extra-schedular rating can be provided.  38 C.F.R. § 3.321(b).

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The symptoms associated with the Veteran's service-connected allergic rhinitis include pressure sensation on palpation of the maxillary sinuses, runny itchy nose and eyes, nasal drainage, and sneezing.   As noted above, the Veteran reported that he did not complain of obstruction to any significance while on medication.  These symptoms of the Veteran's allergic rhinitis are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criterion reasonably describes his disability.  See 38 C.F.R. § 4.97, DC 6522.  The Board also points out that the April 2013 VA examiner noted that the Veteran's condition did not impact his ability to work.  Further, there are no reported periods of hospitalization for his allergic rhinitis.  For this reason, referral for consideration of an extra-schedular rating is not warranted for this claim.  See Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to a compensable disability evaluation for allergic rhinitis is denied. 



REMAND

The Veteran contends that his right knee disability had its onset during active service.  As previously discussed in the May 2011 and February 2013 Board remands, service treatment records documented that in March 1994, the Veteran reported pain while playing basketball, and diagnosed with a tendon strain.  Additionally, in May 1994 he was diagnosed with acute right patellar tendonitis, with Osgood Schlatter developing.  In a June 1994 record, he reported hitting his knee on ladder rungs while going up ladders onboard his ship.  A February 1995 record showed that the Veteran reported a history of bilateral tibial tuberosities pain "for years."  The impression was Osgood-Schlatter disease, bilateral knees.  In May 1995, the Veteran was again diagnosed with Osgood-Schlatter disease.  In November 1995, the Veteran was diagnosed with symptomatic tibial tubercle ossicle and given limited duty for six months.  In February 1996, the Veteran was diagnosed with resolving symptomatic tibial tubercle ossicle.  A June 1996 physical evaluation board (PEB) report noted that the Veteran was getting better and had decreased pain and increased activity.  His right knee condition was determined to be stable/improving.  However, in September 1996, he complained of continued pain and was diagnosed with persistent tibial tubercle ossicle.  In October 1997, the Veteran was diagnosed with right knee patellar tendonitis/patellofemoral syndrome/rule out meniscus tear.  He was subsequently found unfit to perform his duties due to right knee chronic symptomatic right tibial tubercle ossicle by the PEB and discharged from active duty with physical disability pay.
Post-service VA examination reports and treatment records show current diagnoses of Osgood-Schlatter disease, chondromalacia patellae, degenerative joint disease/anterior MMT with anterior displacement, and patellar tendonitis.  

Significantly, the December 2008 VA examiner noted that the Veteran's current complaints and physical findings are most likely a result of his Osgood-Schlatter's disease, which is a developmental condition.  However, the examiner did not specifically determine whether this condition is a congenital disease process, a congenital defect or abnormality, or acquired and, if a congenital disease process or an acquired condition, whether it was related to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Veterans can be granted service connection for diseases (but not defects) of congenital, developmental, or familial origin, if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990).

The question of whether the Veteran's current Osgood-Schlatter's disease or any other diagnosed current right knee disability was incurred in or aggravated by service is a medical question.  On remand, a VA medical opinion must be obtained to determine the nature and etiology of his Osgood-Schlatter's disease, to include a determination as to whether it is congenital or acquired.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the VA opinion must also discuss the etiology of the Veteran's additional right knee diagnoses, to include chondromalacia patellae, patellar tendonitis, degenerative joint disease/anterior MMT with anterior displacement. 

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran's VA treatment records are up to date.

2. Following the completion of the above, and the receipt of any additional records, obtain a VA medical opinion to determine the nature and etiology of the Veteran's right knee disabilities, to include Osgood-Schlatter's disease, patellar tendonitis, chondromalacia patellae, and , degenerative joint disease/anterior MMT with anterior displacement.  The claim file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.




The examiner is  to furnish an opinion with respect to the following questions:

a. Is the Veteran's Osgood-Schlatter's disease congenital, developmental or familial in origin?  If the answer is "yes", is the Veteran's Osgood-Schlatter's disease a "disease process," or is it simply a "defect or abnormality?"  The VA examiner should cite to any relevant medical text or literature regarding the proper classification of the Veteran's Osgood-Schlatter's disease in this case.

b. If the proper classification of the Veteran's Osgood-Schlatter's disease is a "disease process" of congenital, developmental or familial origin, did the Veteran develop this disease process during service, based on the  March 1994 report of knee pain while playing basketball and diagnosis of a tendon strain; the May 1994 diagnosis of acute right patellar tendonitis, with Osgood Schlatter developing; the June 1994 report of hitting his knee on ladder rungs while going up ladders onboard his ship; the February 1995 report of bilateral tibial tuberosities pain for years and diagnosis of Osgood-Schlatter disease; the May 1995 diagnosis of Osgood-Schlatter disease; the November 1995 diagnosis of symptomatic tibial tubercle ossicle and given limited duty for six months; the February 1996 report showing the Veteran was diagnosed with resolving symptomatic tibial tubercle ossicle; the June 1996 physical evaluation board report; the September 1996 complaint of continued pain and diagnosis of persistent tibial tubercle ossicle; the October 1997 diagnoses of  right knee patellar tendonitis/patellofemoral syndrome; and the clinical findings and diagnoses contained in the December 1997, June 1998, December 2008, September 2009, November 2011, and March 2013 VA examination reports?  Please explain the reasons for your opinion.

c. If the Veteran's Osgood-Schlatter's disease is a "disease process" of congenital, development or familial origin but did not have its onset in service, then the examiner is to address the following questions: (i) is there clear and unmistakable evidence that this disease was not aggravated (permanently worsened) during the Veteran's active service?  In answering question "i", the examiner is to specify whether the Veteran experienced a flare up of temporary or intermittent symptoms of Osgood-Schlatter's disease during service; or, whether the Veteran developed permanent pathological changes of the Osgood-Schlatter's disease during service.  (ii) Is there clear and unmistakable evidence that any aggravation (permanent worsening) of the Osgood-Schlatter's disease was due to the natural progression of that disease?  The rationale for the opinion must be provided.

(Note: The term "clear and unmistakable evidence" means that the evidence cannot be misinterpreted or misunderstood, i.e., the evidence is undebatable). 

d. If the proper classification of the Veteran's Osgood-Schlatter's disease is a "defect or abnormality" of congenital, developmental or familial origin, the examiner is to indicate whether it was aggravated (increased in severity beyond normal progression) by a superimposed disease or injury, such as Veteran's March 1994 basketball injury and the June 1994 report of hitting his knee on ladder rungs while going up ladders onboard his ship, during his period of active duty?  If so, please specify the diagnosis or diagnoses of the additional disability of right knee.  The rationale for the opinion must be provided.

e. If Osgood-Schlatter's disease was acquired by the Veteran, then the examiner is to address the following question: Is it at least as likely as not (i.e., a 50 percent or greater probability) that: (i) this disease had its onset during active service, or (ii) was it caused by the Veteran's March 1994 basketball injury or hitting his knee on ladder rungs while going up ladders onboard his ship, or (iii) was it related to any other incident of service?

f. Does the Veteran now have a right knee disorder (not including Osgood-Schlatter's disease)?  If "yes,"  specify the diagnosis or diagnoses and, for each diagnosis, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee disorder (not including Osgood-Schlatter's disease) that the Veteran now has: (i) had its onset during service; or, (ii) was caused by the Veteran's March 1994 basketball injury or hitting his knee on ladder rungs while going up ladders onboard his ship; or, (iii) was it related to any other incident of service?  The rationale for all opinions must be provided.

The examiner is to review and discuss  the Veteran's statements and March 2011 testimony; the December 1997 VA examination report and June 1998 addendum; November 2011 and March 2013 VA examination reports; private treatment records dated January and July 2007; and VA treatment records dated April and October 2008, and October and November 2009.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

 A complete rationale must be given for each opinion expressed.  

3. Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing,  readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________           	____________________________
         RONALD W. SCHOLZ		       		TANYA A. SMITH
	Veterans Law Judge,		       	          Veterans Law Judge,
      Board of Veterans' Appeals		  	      Board of Veterans' Appeals



   ____________________________
       DEBORAH W. SINGLETON
             Veterans Law Judge,
       Board of Veterans' Appeals

Department of Veterans Affairs


